        Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 1 of 50



UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                 x
WINN-DIXIE STORES, INC. and BI-LO                :    No. 15-cv-6480
HOLDINGS, LLC.                                   :
                                                 :
                       Plaintiffs,               :    Related Action:
                                                 :    Master File No. 06-0620
v.                                               :
                                                 :
EASTERN MUSHROOM MARKETING                       :
COOPERATIVE, INC., et al.,                       :
                                                 :
                       Defendants                :
                                                 :
                                                 x

        ANSWER AND AFFIRMATIVE DEFENSES OF
DEFENDANTS GIORGI MUSHROOM CO. AND GIORGIO FOODS, INC.
       TO PLAINTIFFS’ FIRST AMENDED COMPLAINT
               For their Answer and Affirmative Defendants to Plaintiffs’ First Amended

Complaint, Defendants Giorgi Mushroom Co. and Giorgio Foods, Inc. (collectively, “Answering

Defendants”) respectfully state as follows:

                                     I.   NATURE OF THE ACTION

       1.      It is admitted only that Plaintiffs purport to bring this action to recover damages.

Answering Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegation regarding whether Plaintiffs are direct purchasers or even purchasers of

mushrooms. All remaining averments of this paragraph are denied.

       2.      It is admitted only that the vast majority of all mushrooms sold in the United

States are agaricus mushrooms. Answering Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegation regarding the amount spent annually by

consumers of mushrooms. All remaining averments of this paragraph are denied.
          Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 2 of 50



          3.       Denied.

          4.       Denied.

          5.       This paragraph states conclusions of law to which no answer is required. To the

extent any of the averments of this paragraph are factual in nature, they are denied. Answering

Defendants recognize that this Court previously ruled that Defendants do not qualify for the

protections of the Capper-Volstead Act, but the issue has not been addressed by the Court of

Appeals, and Answering Defendants continue to assert that Capper-Volstead Act protections

apply here.

          6.       Denied.

          7.       Denied.

          8.       Denied.

                a. Denied.

                b. Denied.

                c. Denied.

                d. Denied.

                e. Denied.

                f. Denied.

          9.       It is admitted only that the Eastern Mushroom Marketing Cooperative (the

“EMMC”) held a meeting on January 9, 2001. All remaining averments in this paragraph are

denied.

          10.      Denied.

          11.      It is admitted only that the EMMC acquired four mushroom farms in 2001. In or

around May 2001 the EMMC acquired two parcels of real property: one located in Dublin,




                                                   2
        Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 3 of 50



Georgia and one located in Hillsboro, Texas. These parcels were purchased at a bankruptcy

auction, which was open to public bidding and available for purchase by any non-member

grower or purchaser. It is also admitted that the EMMC later exchanged the parcel located in

Dublin, Georgia for two other parcels of real property in Evansville, Pennsylvania formerly

owned by the same bankrupt entity, and then owned by a company not in the mushroom farming

business, neither of which had been in the employed in the production of mushrooms since

January 2001. All remaining averments of this paragraph are denied. To the extent the

allegations in Paragraph 11 purport to quote/cite to and characterize certain documents,

Answering Defendants deny that Plaintiffs have accurately and completely characterized them

and refer the Court to the those documents for a true and complete account of their contents.

       12.        It is admitted only that the EMMC entered into certain lease options in and around

February and August 2002. All remaining averments of this paragraph are denied.

       13.        Denied.

       14.        Denied.

                                II.    JURISDICTION AND VENUE

       15.        It is admitted only that this court has subject matter jurisdiction over Plaintiffs’

claims. All remaining averments of this paragraph are denied.

       16.        It is admitted only that some Defendants’ activities involve the production,

processing, and/or sale of fresh market mushrooms. Answering Defendants are without

information or knowledge sufficient to form a belief as to the truth of the remaining averments of

this paragraph.

       17.        It is admitted only that venue is proper in this judicial district. All remaining

averments of this paragraph are denied.




                                                     3
        Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 4 of 50



                                      III.    THE PARTIES

       18.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       19.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       20.     It is admitted only that the EMMC began operations in or around January 2001, is

incorporated in the Commonwealth of Pennsylvania, and is headquartered in Kennett Square,

Pennsylvania. All remaining averments of this paragraph are denied.

       21.     It is admitted only that the EMMC had approximately 19 members in 2001. All

remaining averments of this paragraph are denied.

       22.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       23.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       24.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       25.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       26.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       27.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.




                                                  4
        Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 5 of 50



       28.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       29.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       30.     It is admitted only that Giorgi Mushroom Company is located in Temple, PA, is a

grower of mushrooms, was a member of the EMMC during the alleged class period, signed a

membership agreement, and attended EMMC meetings. All remaining averments of this

paragraph are denied.

       31.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       32.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       33.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       34.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       35.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       36.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       37.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.




                                                  5
        Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 6 of 50



       38.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       39.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       40.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       41.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       42.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       43.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       44.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       45.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       46.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       47.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       48.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.




                                                  6
        Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 7 of 50



       49.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       50.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       51.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       52.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       53.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       54.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       55.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       56.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       57.     It is admitted only that Giorgio Foods, Inc. is located in Temple, PA, does not

grow mushrooms, and was not a member of the EMMC during the alleged class period. All

remaining averments of this paragraph are denied.

       58.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       59.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.




                                                  7
        Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 8 of 50



       60.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       61.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       62.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       63.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       64.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       65.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       66.     Denied.

                              IV.     TRADE AND COMMERCE

       67.     It is admitted only that the vast majority of all mushrooms sold in the United

States are agaricus mushrooms. It is further admitted that agaricus mushrooms are sold to fresh

market retailers such as grocery store chains and food distributors, but denied that sales of

agaricus mushrooms to canneries are at the same prices or pursuant to the same market

conditions as fresh agaricus mushrooms. Answering Defendants are without knowledge or

information sufficient to form a belief as to the truth of the remaining averments of this

paragraph.




                                                  8
        Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 9 of 50



       68.      The averments of this paragraph are conclusions of law to which no answer is

required. To the extent that said averments are factual in nature, Answering Defendants are

without knowledge or information sufficient to form a belief as to the truth of these averments.

                  V.      DEFENDANTS’ ANTICOMPETITIVE CONDUCT

       69.      It is admitted only that Giorgi Mushroom Company was an EMMC member

beginning in January 2001. Answering Defendants deny that Giorgi Mushroom Company is still

an EMMC member. Answering Defendants are without knowledge or information sufficient to

form a belief as to the truth of the remaining averments of this paragraph.

       70.

             a. It is admitted only that Giorgi Mushroom Company was an EMMC member

                beginning in January 2001. Answering Defendants deny that Giorgi Mushroom

                Company is still an EMMC member. Answering Defendants are without

                knowledge or information sufficient to form a belief as to the truth of the

                remaining averments of this paragraph.

             b. Denied.

             c. Denied. To the extent the allegations in Paragraph 70(c) purport to quote/cite to

                and characterize certain documents, Answering Defendants deny that Plaintiffs

                have accurately and completely characterized them and refer the Court to the

                those documents for a true and complete account of their contents.

             d. Denied.

             e. Denied.

       71.      It is admitted only that Plaintiffs named the entities identified in this paragraph as

Defendants in the instant lawsuit, and that Giorgio Foods is affiliated with Giorgi Mushroom




                                                  9
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 10 of 50



Company. Answering Defendants are without knowledge or information sufficient to form a

belief as to the truth of the remaining averments of this paragraph.

             a. Denied. To the extent the allegations in Paragraph 71(a) purport to quote/cite to

                and characterize certain documents, Answering Defendants deny that Plaintiffs

                have accurately and completely characterized them and refer the Court to the

                those documents for a true and complete account of their contents.

             b. Denied. To the extent the allegations in Paragraph 71(b) purport to quote/cite to

                and characterize certain documents, Answering Defendants deny that Plaintiffs

                have accurately and completely characterized them and refer the Court to the

                those documents for a true and complete account of their contents.

             c. Denied.

       72.      Admitted.

       73.      It is admitted that the EMMC began operations in late 2000 or early 2001.

Answering Defendants are without information or knowledge sufficient to form a belief as to the

truth of the averments of this paragraph.

       74.      Denied.

       75.      Admitted.

       76.      Denied.

       77.      It is admitted that a number of growers attended an organizational meeting that

was held on November 28, 2000 and later, growers joined the EMMC. The remaining averments

of this paragraph are denied.

       78.      Admitted.

       79.      Denied.




                                                 10
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 11 of 50



       80.        Denied.

       81.        Denied.

       82.        Denied. To the extent the allegations in Paragraph 82 purport to quote/cite to and

characterize certain documents, Answering Defendants deny that Plaintiffs have accurately and

completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       83.        Denied.

       84.        Denied.

       85.        It is admitted only that EMMC members had voting rights under the Membership

Agreement. All remaining averments of this paragraph are denied.

       86.        Denied.

       87.        It is admitted only that the EMMC issued newsletters to its members at various

times. To the extent the allegations in Paragraph 87 purport to quote/cite to and characterize

certain documents, Answering Defendants deny that Plaintiffs have accurately and completely

characterized them and refer the Court to the those documents for a true and complete account of

their contents.

       88.        It is admitted only that the EMMC had an Executive Committee at various times.

All remaining averments of this paragraph are denied.

       89.        Denied.

       90.        This paragraph states conclusions of law to which no answer is required. To the

extent any of the averments of this paragraph are factual in nature, they are denied. Answering

Defendants recognize that this Court previously ruled that Defendants do not qualify for the

protections of the Capper-Volstead Act, but the issue has not been addressed by the Court of




                                                  11
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 12 of 50



Appeals, and Answering Defendants continue to assert that Capper-Volstead Act protections

apply here.

       91.     It is admitted only that the EMMC membership included certain growers that

were vertically integrated. All remaining averments of this paragraph are denied.

       92.     It is admitted only that Michael Finio, Esquire authored a letter dated January 23,

2001. The remaining averments of this paragraph are denied. To the extent the allegations in

Paragraph 92 purport to quote/cite to and characterize certain documents, Answering Defendants

deny that Plaintiffs have accurately and completely characterized them and refer the Court to the

those documents for a true and complete account of their contents.

       93.     Denied.

       94.     Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       95.     Denied.

       96.     It is admitted only that the EMMC held a meeting on January 9, 2001. All

remaining averments in this paragraph are denied. To the extent the allegations in Paragraph 96

purport to quote/cite to and characterize certain documents, Answering Defendants deny that

Plaintiffs have accurately and completely characterized them and refer the Court to the those

documents for a true and complete account of their contents.

       97.     Denied. To the extent the allegations in Paragraph 97 purport to quote/cite to and

characterize certain documents, Answering Defendants deny that Plaintiffs have accurately and

completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.




                                                 12
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 13 of 50



       98.     Denied. To the extent the allegations in Paragraph 98 purport to quote/cite to and

characterize certain documents, Answering Defendants deny that Plaintiffs have accurately and

completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       99.     It is admitted only that the EMMC issued a price list relating to various types,

grades, sizes, and packaging modes of mushrooms in January 2001. The remaining averments of

this paragraph are denied. To the extent the allegations in Paragraph 99 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       100.    Denied. To the extent the allegations in Paragraph 100 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       101.    Denied. To the extent the allegations in Paragraph 101 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       102.    Denied. To the extent the allegations in Paragraph 102 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.




                                                13
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 14 of 50



       103.   Denied. To the extent the allegations in Paragraph 103 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       104.   Denied. To the extent the allegations in Paragraph 104 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       105.   Denied. To the extent the allegations in Paragraph 105 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       106.   Denied. To the extent the allegations in Paragraph 106 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       107.   Denied. To the extent the allegations in Paragraph 107 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       108.   Denied. To the extent the allegations in Paragraph 108 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately




                                              14
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 15 of 50



and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       109.    Denied. To the extent the allegations in Paragraph 109 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       110.    Denied. To the extent the allegations in Paragraph 110 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       111.    Denied. To the extent the allegations in Paragraph 111 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       112.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       113.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       114.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       115.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.




                                                 15
          Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 16 of 50



          116.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          117.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          118.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          119.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          120.   It is admitted only that the EMMC held a meeting on January 9, 2001 and a

representative for Giorgi attended that meeting. All remaining averments in this paragraph are

denied.

          121.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          122.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          123.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          124.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          125.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          126.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.




                                                 16
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 17 of 50



       127.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       128.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       129.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       130.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       131.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       132.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       133.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       134.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       135.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       136.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       137.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.




                                                 17
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 18 of 50



       138.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       139.    It is admitted only that the EMMC held a meeting on March 12, 2002. All

remaining averments in this paragraph are denied. To the extent the allegations in Paragraph 139

purport to quote/cite to and characterize certain documents, Answering Defendants deny that

Plaintiffs have accurately and completely characterized them and refer the Court to the those

documents for a true and complete account of their contents.

       140.    Denied. To the extent the allegations in Paragraph 140 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       141.    It is admitted only that the EMMC held a meeting on April 9, 2002. All

remaining averments in this paragraph are denied. To the extent the allegations in Paragraph 141

purport to quote/cite to and characterize certain documents, Answering Defendants deny that

Plaintiffs have accurately and completely characterized them and refer the Court to the those

documents for a true and complete account of their contents.

       142.    Denied. To the extent the allegations in Paragraph 142 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       143.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.




                                                 18
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 19 of 50



       144.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       145.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       146.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       147.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       148.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       149.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       150.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       151.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       152.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       153.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       154.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.




                                                 19
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 20 of 50



       155.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       156.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       157.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       158.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       159.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       160.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       161.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       162.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       163.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       164.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       165.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.




                                                 20
          Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 21 of 50



          166.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          167.   It is admitted only that the EMMC held a meeting on March 12, 2002 and a

representative for Giorgi attended that meeting. All remaining averments in this paragraph are

denied.

          168.   It is admitted only that the EMMC held a meeting on April 9, 2002 and a

representative for Giorgi attended that meeting. All remaining averments in this paragraph are

denied.

          169.   Denied.

          170.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          171.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          172.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          173.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          174.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          175.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          176.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.




                                                 21
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 22 of 50



       177.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       178.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       179.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       180.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       181.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       182.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       183.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       184.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       185.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       186.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       187.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.




                                                 22
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 23 of 50



       188.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       189.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       190.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       191.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       192.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       193.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       194.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       195.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       196.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       197.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       198.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.




                                                 23
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 24 of 50



       199.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       200.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       201.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       202.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       203.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       204.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       205.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       206.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       207.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       208.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       209.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.




                                                 24
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 25 of 50



       210.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       211.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       212.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       213.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       214.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       215.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       216.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       217.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       218.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       219.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       220.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.




                                                 25
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 26 of 50



       221.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       222.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       223.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       224.    Denied. To the extent the allegations in Paragraph 224 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       225.    Denied.

       226.    It is admitted only that the EMMC held a meeting on March 12, 2002. All

remaining averments of this paragraph are denied. To the extent the allegations in Paragraph 226

purport to quote/cite to and characterize certain documents, Answering Defendants deny that

Plaintiffs have accurately and completely characterized them and refer the Court to the those

documents for a true and complete account of their contents.

       227.    Denied.

       228.    It is admitted only that the EMMC purchased certain parcels of real estate. All

remaining averments of this paragraph are denied. To the extent the allegations in Paragraph 228

purport to quote/cite to and characterize certain documents, Answering Defendants deny that

Plaintiffs have accurately and completely characterized them and refer the Court to the those

documents for a true and complete account of their contents.

       229.




                                                 26
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 27 of 50



           a. Denied.

           b. It is admitted only that in 2001 and/or 2002, the EMMC sold certain real estate

              which were not engaged in the growing of mushrooms and/or never likely or able

              to become engaged or re-engaged in the production of mushrooms with deed

              restrictions, each of which was subsequently removed by the EMMC. All

              remaining averments of this paragraph are denied.

           c. It is admitted only that, in 2002, the EMMC filed deed restrictions on certain real

              estate which were not engaged in the growing of mushrooms and/or never likely

              or able to become engaged or re-engaged in the production of mushrooms. The

              deed restrictions were subsequently removed. All remaining averments of this

              paragraph are denied.

           d. It is admitted only that, in 2002, the EMMC filed deed restrictions on certain real

              estate which were not engaged in the growing of mushrooms and/or never likely

              or able to become engaged or re-engaged in the production of mushrooms. The

              deed restrictions were subsequently removed. All remaining averments of this

              paragraph are denied.

       230.   Denied. To the extent the allegations in Paragraph 230 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       231.   Denied. To the extent the allegations in Paragraph 231 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately




                                               27
          Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 28 of 50



and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

          232.   It is admitted only that the EMMC held a meeting on June 5, 2001 and that, as of

that date, Gary Schroeder was the EMMC’s Treasurer. All remaining averments of this

paragraph are denied.

          233.   Denied.

          234.   It is admitted only that the EMMC held a meeting on April 13, 2001. All

remaining averments are of this paragraph are denied.

          235.   It is admitted only that, as of May 23, 2001, John Pia was the EMMC’s President.

All remaining averments of this paragraph are denied. To the extent the allegations in Paragraph

235 purport to quote/cite to and characterize certain documents, Answering Defendants deny that

Plaintiffs have accurately and completely characterized them and refer the Court to the those

documents for a true and complete account of their contents.

          236.   It is admitted only that, as of May 23, 2001, John Pia was the EMMC’s President.

All remaining averments of this paragraph are denied. To the extent the allegations in Paragraph

236 purport to quote/cite to and characterize certain documents, Answering Defendants deny that

Plaintiffs have accurately and completely characterized them and refer the Court to the those

documents for a true and complete account of their contents.

          237.   It is admitted only that in or around May 2001 the EMMC acquired a parcel of

real property in Dublin, Georgia at a bankruptcy auction, which was open to public bidding and

available for purchase by any non-member farmer or other entity, which had not been employed

in the production of mushrooms since June 1999. All remaining averments of this paragraph are

denied.




                                                 28
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 29 of 50



       238.    It is admitted only that the EMMC held a meeting on June 5, 2001. All remaining

averments of this paragraph are denied.

       239.    Denied. To the extent the allegations in Paragraph 239 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       240.    It is admitted only that the EMMC subsequently exchanged the Dublin farm for

two other parcels of real property in Evansville, Pennsylvania, neither of which had been

employed in the production of mushrooms since at least January 2001. These two properties

were purchased at the same bankruptcy auction by a non-farmer. It is also admitted that a deed

restriction was placed on the Dublin property by the EMMC. All remaining averments of this

paragraph are denied.

       241.    It is admitted only that the two parcels of real property in Evansville,

Pennsylvania acquired by the EMMC in 2001 were sold by the EMMC with deed restrictions,

which were subsequently removed by the EMMC. All remaining averments of this paragraph

are denied.

       242.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       243.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       244.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.




                                                 29
          Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 30 of 50



          245.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          246.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          247.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          248.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          249.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          250.   It is admitted only that the EMMC held a meeting on June 5, 2001 and a

representative for Giorgi attended that meeting. All remaining averments of this paragraph are

denied.

          251.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          252.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          253.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          254.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          255.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.




                                                 30
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 31 of 50



       256.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       257.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       258.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       259.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       260.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       261.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       262.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       263.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       264.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       265.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       266.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.




                                                 31
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 32 of 50



       267.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       268.    It is admitted only that the EMMC purchased a parcel of real property in Berks

County, Pennsylvania on a portion of which mushrooms had been grown prior to June 2001. It

is further admitted that the EMMC sold this property with a deed restriction, which was

subsequently removed by the EMMC. All remaining averments of this paragraph are denied.

       269.    It is admitted only that the EMMC entered into various agreements with one of its

members regarding the Ohio Valley Mushroom Farms and that said agreement included a non-

compete provision, certain rights of first refusal, and that the EMMC placed a deed restriction on

the property, which was subsequently removed by the EMMC. All remaining averments

contained in this paragraph are denied. To the extent the allegations in Paragraph 269 purport to

quote/cite to and characterize certain documents, Answering Defendants deny that Plaintiffs have

accurately and completely characterized them and refer the Court to the those documents for a

true and complete account of their contents.

       270.    It is admitted only that in or about March 2002 the EMMC acquired real property

in Berks County, Pennsylvania, which property had been for sale since October 2001, and that

this property was sold with a deed restriction which was subsequently removed by the EMMC.

All remaining averments of this paragraph are denied.

       271.    It is admitted only that in or about August of 2002 the EMMC purchased an

option to lease a parcel of real property in Berks County, Pennsylvania, which had not been

employed in producing mushrooms for the processed market since January 2001, that a deed

restriction was filed of record regarding this property, which was subsequently removed by the




                                                 32
          Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 33 of 50



EMMC, and that the EMMC never leased this property. All remaining averments of this

paragraph are denied.

          272.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          273.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          274.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          275.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          276.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          277.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          278.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          279.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

          280.   It is admitted only that the EMMC held a meeting on June 5, 2001 and a

representative for Giorgi attended that meeting. All remaining averments of this paragraph are

denied.

          281.   Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.




                                                 33
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 34 of 50



       282.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       283.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       284.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       285.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       286.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       287.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       288.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       289.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       290.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       291.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       292.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.




                                                 34
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 35 of 50



       293.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       294.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       295.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       296.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       297.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       298.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       299.    Denied.

       300.    It is admitted only that the EMMC acquired a parcel of real property in Hillsboro,

Texas, which property was closed and not producing mushrooms since November 2000, and was

subject to a deed restriction for only a few months. All remaining averments of this paragraphs

are denied. To the extent the allegations in Paragraph 300 purport to quote/cite to and

characterize certain documents, Answering Defendants deny that Plaintiffs have accurately and

completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       301.    It is admitted only that Stuart Thomas and other plaintiffs filed suit against South

Mill Mushroom Sales, Mike Pia, John Pia, and other employees of Defendant Kaolin, Dallas

South Mill, Inc. v. Kaolin Mushroom Farms, Inc., No. 3:05-cv-1890 (N.D. Tex. Sept. 23, 2005).




                                                 35
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 36 of 50



Answering Defendants are without information or knowledge sufficient to form a belief as to the

truth of the remaining averments of this paragraph.

       302.    Denied. To the extent the allegations in Paragraph 302 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       303.    Denied. To the extent the allegations in Paragraph 303 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       304.    This paragraph states conclusions of law to which no answer is required. To the

extent any of the averments of this paragraph are factual in nature, they are denied. Answering

Defendants recognize that this Court previously ruled that Defendants do not qualify for the

protections of the Capper-Volstead Act, but the issue has not been addressed by the Court of

Appeals, and Answering Defendants continue to assert that Capper-Volstead Act protections

apply here.

       305.    Denied.

       306.    It is admitted only that during 2001 and 2002 the EMMC acquired four parcels of

real property in Pennsylvania (a small portion of which had been formerly used to grow

mushrooms and/or were never likely or able to become engaged or re-engaged in the production

of mushrooms) as well as two lease options on two additional parcels of real property in

Pennsylvania. All remaining averments of this paragraph are denied.




                                               36
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 37 of 50



       307.    This paragraph states conclusions of law to which no answer is required. To the

extent any of the averments of this paragraph are factual in nature, they are denied. Answering

Defendants recognize that this Court previously ruled that Defendants do not qualify for the

protections of the Capper-Volstead Act, but the issue has not been addressed by the Court of

Appeals, and Answering Defendants continue to assert that Capper-Volstead Act protections

apply here.

       308.    Denied.

       309.    It is admitted that growers sometimes buy, sell, or transfer mushrooms to each

other. All remaining averments of this paragraph are denied.

       310.    Denied.

       311.    It is admitted only that the EMMC held a meeting in January 2002. All remaining

averments of this paragraph are denied

       312.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       313.    Denied.

       314.    Answering Defendants are without information or knowledge sufficient to form a

belief as to the truth of the averments of this paragraph.

       315.    It is admitted only that the United States Department of Justice filed a complaint

against EMMC, styled United States of America v. Eastern Mushroom Marketing Cooperative,

Inc., Civil Case No. 2: 04-CV-S 829 (the “DOJ Complaint”) alleging that the EMMC had

violated Section 1 of the Sherman Act, 15 U.S.C. § 1. All remaining averments of this

paragraphs are denied.




                                                 37
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 38 of 50



       316.    It is admitted only that the United States and the EMMC filed a proposed Final

Judgment, without any admission of liability or wrongdoing, that was subsequently entered on

September 9, 2005. It is specifically denied that the EMMC “shut down” any properties at any

time pertinent hereto. All remaining averments of this paragraph are denied.

       317.    Denied. To the extent the allegations in Paragraph 317 purport to quote/cite to

and characterize certain documents, Answering Defendants deny that Plaintiffs have accurately

and completely characterized them and refer the Court to the those documents for a true and

complete account of their contents.

       318.    It is admitted only that the DOJ made these allegations. Answering Defendants

deny/admit these allegations as set forth below:

           a. Denied. To the extent the allegations in Paragraph 318(a) purport to quote/cite to

               and characterize certain documents, Answering Defendants deny that Plaintiffs

               have accurately and completely characterized them and refer the Court to the

               those documents for a true and complete account of their contents.

           b. Denied. To the extent the allegations in Paragraph 318(b) purport to quote/cite to

               and characterize certain documents, Answering Defendants deny that Plaintiffs

               have accurately and completely characterized them and refer the Court to the

               those documents for a true and complete account of their contents.

           c. Denied. To the extent the allegations in Paragraph 318(c) purport to quote/cite to

               and characterize certain documents, Answering Defendants deny that Plaintiffs

               have accurately and completely characterized them and refer the Court to the

               those documents for a true and complete account of their contents.




                                                   38
Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 39 of 50



  d. Denied. To the extent the allegations in Paragraph 318(d) purport to quote/cite to

     and characterize certain documents, Answering Defendants deny that Plaintiffs

     have accurately and completely characterized them and refer the Court to the

     those documents for a true and complete account of their contents.

  e. Denied. To the extent the allegations in Paragraph 318(e) purport to quote/cite to

     and characterize certain documents, Answering Defendants deny that Plaintiffs

     have accurately and completely characterized them and refer the Court to the

     those documents for a true and complete account of their contents.

  f. Denied. To the extent the allegations in Paragraph 318(f) purport to quote/cite to

     and characterize certain documents, Answering Defendants deny that Plaintiffs

     have accurately and completely characterized them and refer the Court to the

     those documents for a true and complete account of their contents.

  g. Denied. To the extent the allegations in Paragraph 318(g) purport to quote/cite to

     and characterize certain documents, Answering Defendants deny that Plaintiffs

     have accurately and completely characterized them and refer the Court to the

     those documents for a true and complete account of their contents.

     a. Denied. To the extent the allegations in Paragraph 318(g)(a) purport to

         quote/cite to and characterize certain documents, Answering Defendants deny

         that Plaintiffs have accurately and completely characterized them and refer the

         Court to the those documents for a true and complete account of their

         contents.

     b. Denied. To the extent the allegations in Paragraph 318(g)(b) purport to

         quote/cite to and characterize certain documents, Answering Defendants deny




                                      39
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 40 of 50



                   that Plaintiffs have accurately and completely characterized them and refer the

                   Court to the those documents for a true and complete account of their

                   contents.

               c. Denied. To the extent the allegations in Paragraph 318(g)(c) purport to

                   quote/cite to and characterize certain documents, Answering Defendants deny

                   that Plaintiffs have accurately and completely characterized them and refer the

                   Court to the those documents for a true and complete account of their

                   contents.

               d. Denied. To the extent the allegations in Paragraph 318(g)(d) purport to

                   quote/cite to and characterize certain documents, Answering Defendants deny

                   that Plaintiffs have accurately and completely characterized them and refer the

                   Court to the those documents for a true and complete account of their

                   contents.

           h. Admitted.

       319.    It is admitted only that none of the documents filed by the DOJ in support of the

Final Judgment identify any of the members of EMMC. This paragraph also states conclusions

of law to which no answer is required. To the extent that any of the averments of this paragraph

are factual in nature, said averments are denied.

                 VI.     FRAUDULENT CONCEALMENT AND TOLLING

       320.    Denied.

       321.    Denied.

           a. Denied.

           b. Denied.




                                                40
          Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 41 of 50



             c. Denied.

             d. Denied.

             e. Denied.

          322.   This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.

          323.   This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.

          324.   This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.

          325.   This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.

          326.   This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.

          327.   This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.




                                                41
          Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 42 of 50



          328.   This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.

                                  VII.    CAUSES OF ACTION

          329.   Defendants incorporate by reference all of the foregoing allegations as though

fully set forth at length.

          330.   Denied.

          331.   This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.

          332.   Denied.

             a. Denied.

             b. Denied.

             c. Denied.

             d. Denied.

             e. Denied.

             f. Denied.

          333.   This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.

          334.   This paragraph states conclusions of law to which no answer is required. To the

extent any of the averments of this paragraph are factual in nature, they are denied. Answering

Defendants recognize that this Court previously ruled that Defendants do not qualify for the




                                                 42
          Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 43 of 50



protections of the Capper-Volstead Act, but the issue has not been addressed by the Court of

Appeals, and Answering Defendants continue to assert that Capper-Volstead Act protections

apply here.

          335.   This paragraph states conclusions of law to which no answer is required. To the

extent any of the averments of this paragraph are factual in nature, they are denied. Answering

Defendants recognize that this Court previously ruled that Defendants do not qualify for the

protections of the Capper-Volstead Act, but the issue has not been addressed by the Court of

Appeals, and Answering Defendants continue to assert that Capper-Volstead Act protections

apply here.

          336.   This paragraph states conclusions of law to which no answer is required. To the

extent any of the averments of this paragraph are factual in nature, they are denied. Answering

Defendants recognize that this Court previously ruled that Defendants do not qualify for the

protections of the Capper-Volstead Act, but the issue has not been addressed by the Court of

Appeals, and Answering Defendants continue to assert that Capper-Volstead Act protections

apply here.

          337.   Denied.

          338.   Denied.

          339.   Defendants incorporate by reference all of the foregoing allegations as though

fully set forth at length.

          340.   Denied.

          341.   This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.




                                                 43
Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 44 of 50



  a. This paragraph states conclusions of law to which no answer is required. To the

     extent that any of the averments of this paragraph are factual in nature, said

     averments are denied.

  b. This paragraph states conclusions of law to which no answer is required. To the

     extent that any of the averments of this paragraph are factual in nature, said

     averments are denied.

  c. This paragraph states conclusions of law to which no answer is required. To the

     extent that any of the averments of this paragraph are factual in nature, said

     averments are denied.

  d. This paragraph states conclusions of law to which no answer is required. To the

     extent that any of the averments of this paragraph are factual in nature, said

     averments are denied.

  e. This paragraph states conclusions of law to which no answer is required. To the

     extent that any of the averments of this paragraph are factual in nature, said

     averments are denied.

  f. This paragraph states conclusions of law to which no answer is required. To the

     extent that any of the averments of this paragraph are factual in nature, said

     averments are denied.

  g. This paragraph states conclusions of law to which no answer is required. To the

     extent that any of the averments of this paragraph are factual in nature, said

     averments are denied.




                                      44
          Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 45 of 50



          342.   This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.

          343.   Denied.

          344.   This paragraph states conclusions of law to which no answer is required. To the

extent any of the averments of this paragraph are factual in nature, they are denied. Answering

Defendants recognize that this Court previously ruled that Defendants do not qualify for the

protections of the Capper-Volstead Act, but the issue has not been addressed by the Court of

Appeals, and Answering Defendants continue to assert that Capper-Volstead Act protections

apply here.

          345.   Denied.

          346.   Defendants incorporate by reference all of the foregoing allegations as though

fully set forth at length.

          347.   This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.

          348.   This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.

          349.   This paragraph states conclusions of law to which no answer is required. To the

extent that any of the averments of this paragraph are factual in nature, said averments are

denied.

          350.   Denied.




                                                 45
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 46 of 50




                                      REQUEST FOR RELIEF

WHEREFORE, Answering Defendants respectfully request that Plaintiffs’ First Amended

Complaint be dismissed with prejudice and for an award of costs of suit, including attorney’s

fees and expert witness fees and for such other relief as the Court deems just and proper.

                                     AFFIRMATIVE DEFENSES

       1.         Plaintiffs’ First Amended Complaint, in whole or in part, fails to state claims

upon which relief may be granted.

       2.       Some of all of Plaintiffs’ claims for money damages and/or equitable relief are

barred by the statute of limitations and/or repose and there are no grounds for tolling the

applicable statute of limitations.

       3.       Plaintiffs’ claims are barred by laches, waiver, estoppel, and/or res judicata.

       4.       Plaintiffs’ claims are barred in whole or in part by Section 6 of the Clayton Act,

15 U.S.C. § 17.

       5.       Plaintiffs’ claims are barred in whole or in part by the Capper-Volstead Act, 7

U.S.C. § 291.

       6.       “Naked” price fixing by an agricultural cooperative is allowed by Section 6 of the

Clayton Act, 15 U.S.C. § 17, and the Capper-Volstead Act, 7 U.S.C. § 291.

       7.       All members of the EMMC were farms within the meaning of the Capper-

Volstead Act, 7 U.S.C. § 291 and the Clayton Act, 15 U.S.C. § 17.

       8.       Integrated grower/processors are protected from antitrust liability by Section 6 of

the Clayton Act, 15 U.S.C. § 17, and the Capper-Volstead Act. 7. U.S.C. § 291.

       9.       Plaintiffs’ conspiracy claims are precluded by the Capper-Volstead Act and the

Copperweld doctrine.



                                                  46
          Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 47 of 50



          10.   Plaintiffs are barred from any recovery because Defendants’ actions were lawful,

justified, pro-competitive, did not unreasonably restrain trade, and were based on independent

and legitimate business justifications.

          11.   At all relevant times, Answering Defendants acted in good faith pursuant to the

advice of counsel and believed that their activities were lawful.

          12.   Some or all of Plaintiffs’ claims are barred because they have not suffered

antitrust injuries.

          13.   Plaintiffs cannot assert their claims because they lack standing and/or are not the

proper parties to assert these claims.

          14.   There was no sustainable conspiracy between EMMC members and non-member

distributors.

          15.   There was no unity of purpose between EMMC and the property sellers or

purchasers.

          16.   The purported product market is not a relevant market.

          17.   The purported geographic markets are insufficient.

          18.   Plaintiffs cannot recover under Section 7 of the Clayton Act, 15 U.S.C. § 18,

against Defendants who did not acquire the assets.

          19.   Plaintiffs’ claims for damages are barred because the EMMC’s acquisition of real

properties had no impact on the prices that Plaintiffs paid.

          20.   There was no causal connection between the alleged conduct and any increased

prices.

          21.   Plaintiffs have failed to adequately allege fraudulent concealment.




                                                 47
        Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 48 of 50



        22.      The actions complained of such as buying properties at a widely publicized

auction, open to the public, and filing deed restrictions of public record were not and could not

conceivably be acts of concealment.

        23.      Plaintiffs’ alleged claims are barred in whole or in part because the members of

the EMMC cannot conspire with each other or with their commonly owned companies as a

matter of law.

        24.      Plaintiffs’ alleged claims are barred in whole or in part because Pennsylvania

Corporation Law, including 15 Pa.C.S.A. § 5552 and 15 Pa.C.S.A. § 7102, affords members of a

Pennsylvania non-profit cooperative corporation like the EMMC protection against personal

liability.

        25.      The First Amended Complaint fails to state any basis for injunctive relief.

        26.      Plaintiffs’ claims are barred in whole or in part because the impact and damages

alleged do not exist, cannot be proven, and/or are too speculative and remote.

        27.      Plaintiffs’ claims are barred in whole or in part because they have failed to

mitigate any damages allegedly suffered as a result of the alleged conduct.

        28.      Answering Defendants adopt by reference any defense not otherwise expressly set

forth herein that is pleaded by any other Defendant in this action.

        29.      Answering Defendants reserve the right to assert any additional defenses revealed

through discovery or other investigation.




                                                  48
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 49 of 50



                                    JURY TRIAL DEMAND

               Pursuant to Federal Rule of Civil Procedure 38, Answering Defendants hereby

demand a trial by jury on all claims so triable.




Dated: July 12, 2019
       New York, New York

                                               Respectfully submitted,

                                               PAUL, WEISS, RIFKIND, WHARTON &
                                               GARRISON LLP

                                               By: /s/ Jacqueline P. Rubin
                                               Jacqueline P. Rubin*
                                               1285 Avenue of the Americas
                                               New York, New York 10019-6064
                                               Telephone: (212) 373-3000
                                               Fax: (212) 757-3990

                                               * admitted pro hac vice




                                                   49
       Case 5:15-cv-06480-BMS Document 141 Filed 07/12/19 Page 50 of 50



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of July 2019, a true and correct copy of the

foregoing Answer and Affirmative Defenses to Plaintiffs’ First Amended Complaint was filed

with the Clerk of Court and served upon counsel of record via the Court’s CM/ECF System.


                                              /s/ Jacqueline P. Rubin
                                             Jacqueline P. Rubin
